Appeal from a judgment of the Onondaga County Court (Jeffrey R. Merrill, A.J.), rendered January 27, 2009. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). Although defendant did not waive the right to appeal and thus his challenge to the severity of the sentence is properly before us (see *1698generally People v Lopez, 6 NY3d 248, 255 [2006]; People v Hidalgo, 91 NY2d 733, 737 [1998]), we nevertheless conclude that the sentence is not unduly harsh or severe. Present— Centra, J.P., Fahey, Peradotto, Carni and Sconiers, JJ.